                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

ANSBERTO FERNANDEZ GONZALEZ,            )
                                        )     JUDGMENT
                       Plaintiff,       )
                                        )    7:18-CV-135-BO
      v.                                )
                                        )
L. FRANK CISSNA, DIRECTOR OF UNITED     )
STATES CITIZENSHIP AND IMMIGRATION )
SERVICES, and UNITED STATES CITIZENSHIP )
AND IMMIGRATION SERVICES,               )
                                        )
                       Defendants.      )
                                        )

VILMA OLIVARES SALGUERO,                )
                                        )
                       Plaintiff,       )
                                        )    7:18-CV-136-BO
      v.                                )
                                        )
L. FRANK CISSNA, DIRECTOR OF UNITED     )
STATES CITIZENSHIP AND IMMIGRATION )
SERVICES, and UNITED STATES CITIZENSHIP )
AND IMMIGRATION SERVICES,               )
                                        )
                       Defendants.      )
                                        )

CAMELIA GUERRERO ANTONIO and            )
JACINTO PEREZ ACOSTA,                   )
                                        )
                       Plaintiff,       )
                                        )    4:18-CV-131-BO
      v.                                )
                                        )
L. FRANK CISSNA, DIRECTOR OF UNITED     )
STATES CITIZENSHIP AND IMMIGRATION )
SERVICES, and UNITED STATES CITIZENSHIP )
AND IMMIGRATION SERVICES,               )
                                        )
                       Defendants.      )
ANSBERTO FERNANDEZ GONZALEZ,            )
                                        )
                       Plaintiff,       )
                                        )                        4:18-CV-132-BO
      v.                                )
                                        )
L. FRANK CISSNA, DIRECTOR OF UNITED     )
STATES CITIZENSHIP AND IMMIGRATION )
SERVICES, and UNITED STATES CITIZENSHIP )
AND IMMIGRATION SERVICES,               )
                                        )
                       Defendants.      )
                                        )

Decision by Court.
This matter is before the Court on defendants' motions. Defendants have moved to stay their
answer deadline [DE 12], to dismiss plaintiff Gonzalez's complaint [DE 13], to obtain an
extension of time to file a motion to dismiss the consolidated case [DE 18], and to dismiss the
consolidated case [DE 20]. Defendants have also moved to seal some of the filings. [DE 15,
22,27].

IT IS ORDERED, ADJUDGED AND DECREED that defendants’ motion to stay the answer
deadline [DE 12] and first motion to dismiss [DE 13] are DENIED AS MOOT, defendants' motion
for an extension of time [DE 18] is GRANTED, defendants' second motion to dismiss [DE 20] is
GRANTED, and the motions to seal [DE 15, 22, 27] are GRANTED. DE 14, 21, and 26 are hereby
placed UNDER SEAL.

This case is closed.

This judgment filed and entered on March 7, 2019, and served on:
Bradley Banias (via CM/ECF Notice of Electronic Filing)
Christopher Hinnant (via CM/ECF Notice of Electronic Filing)
Lori Warlick (via CM/ECF Notice of Electronic Filing)



                                             PETER A. MOORE, JR., CLERK
March 7, 2019
                                             /s/Lindsay Stouch
                                             By: Deputy Clerk
